EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner amends the independent claims to expand the first usage of the acronym "DAG."
The application (Claims 1, 7, and 13) has been amended as follows:

1. (Currently Amended) A computer system comprising:
	a processing unit operatively coupled to memory;
	an artificial intelligence (AI) platform operatively coupled to the processing unit, the AI platform configured with one or more tools to construct a taxonomy, the tools comprising:
		a natural language processing (NLP) engine to extract a set of hyponym- hypernym term pairs from a corpus, the corpus including two or more subject matter domains, and the extracted set of hyponym-hypernym term pairs including one or more cross-domains hyponym-hypernym term pairs;
		a graph manager to construct a cross-domain directed graph based on the extracted set of hyponym-hypernym term pairs, the directed graph including vertices representing terms in the pairs and edges, wherein the edges include intra-domain edges and inter-domain edges;
		a machine learning (ML) manager to train a ML model to build a taxonomy structure for a target domain as a directed acyclic graph (DAG), the training comprising:

			receipt of a list of terms from the target domain;
			iteratively updating a representation of a node in the cross-domain directed graph using a graph neural network (GNN) to aggregate representations of one or more neighbors of the node into clusters;
			application of semantic clustering aggregation to the clusters, the aggregation including cluster based pooling and unpooling to generate node representations possessing latent cluster information; and
			a taxonomy manager to produce the preliminary taxonomy, the taxonomy manager to accumulate and encode cluster relationships, and predict connections between terms; and
		the taxonomy manager to enrich the preliminary taxonomy, including selectively filter hyponym-hypernym term pairs from the preliminary taxonomy and generate a system predicted taxonomy for the target domain from the selective filtering as output.

7. (Currently Amended) A computer program product to leverage an artificial intelligence (AJ) platform to construct a taxonomy, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to:
		apply natural language processing (NLP) to extract a set of hyponym- hypernym term pairs from a corpus, the corpus including two or more subject matter domains, and the extracted set of hyponym-hypernym term pairs including one or more cross-domains hyponym-hypernym term pairs;
		construct a cross-domain directed graph based on the extracted set of hyponym-hypernym term pairs, the directed graph including vertices representing terms in the pairs and edges, wherein the edges include intra-domain edges and inter-domain edges;
	train a machine learning (ML) model to build a taxonomy structure for a target domain as a directed acyclic graph (DAG), the training comprising:
		receipt of a list of terms from the target domain;
		iteratively updating a representation of a node in the cross-domain directed graph using a graph neural network (GNN) to aggregate representations of one or more neighbors of the node into clusters;
		application of semantic clustering aggregation to the clusters, the aggregation including cluster based pooling and unpooling to generate node representations possessing latent cluster information; and
		produce the preliminary taxonomy, including accumulate and encode cluster relationships and predict connections between terms; and
		enrich the preliminary taxonomy, including selectively filter hyponym- hypernym term pairs from the preliminary taxonomy and generate a system predicted taxonomy for the target domain from the selective filtering as output.

13. (Currently Amended) A method for utilizing artificial intelligence for constructing a taxonomy, comprising:
	extracting a set of hyponym-hypernym term pairs from a corpus, the corpus including two or more subject matter domains, and the extracted set of hyponym-hypernym term pairs including one or more cross-domains hyponym-hypernym term pairs;
	constructing a cross-domain directed graph based on the extracted set of hyponym- hypernym term pairs, the directed graph including vertices representing terms in the pairs and edges, wherein the edges include intra-domain edges and inter-domain edges;
	training a learning model to build a taxonomy structure for the corpus as a directed acyclic graph (DAG), the training comprising:
		receiving the extracted term pairs from the corpus;
		iteratively updating a representation of a node in the cross-domain directed graph using a graph neural network (GNN) by aggregating representations of one or more neighbors of the nodes into clusters;
		applying semantic clustering aggregation to the clusters, the aggregation including cluster based pooling and unpooling to generate node representations possessing latent cluster information; and
		encoding accumulated cluster relationships, including producing a preliminary taxonomy for a target domain and predicting connections between terms; and
	enriching the preliminary taxonomy, including selectively filtering hyponym hypernym term pairs from the preliminary taxonomy, and generating a system predicted taxonomy for the target domain from the selective filtering as output.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art teaches dynamically expanding a taxonomy with a graph neural network, where given a taxonomy defined by a directed acyclic graph, and uses training data from the existing taxonomy to learn a matching model for expanding a given taxonomy. See Shen, Jiaming, Zhihong Shen, Chenyan Xiong, Chi Wang, Kuansan Wang, and Jiawei Han. "TaxoExpan: Self-supervised taxonomy expansion with position-enhanced graph neural network." In Proceedings of The Web Conference 2020, pp. 486-497. 2020. Further, the prior art teaches learning the structure of a directed acyclic graph using a graph neural network. See Yu, Yue, Jie Chen, Tian Gao, and Mo Yu. "DAG-GNN: DAG structure learning with graph neural networks." In International Conference on Machine Learning, pp. 7154-7163. PMLR, 2019. Still further, the prior art teaches using a graph neural network to operate on a graph representing a taxonomy of categories to categorize input. See Du et al., U.S. PG-Publication No. 2021/0334606 A1. However, the prior art does not teach or suggest using these techniques in a multiple subject matter domain environment, wherein a corpus contains "one or more cross-domains hyponym-hypernym term pairs" and a cross-domain directed graph includes "intra-domain edges and inter-domain edges." 
Accordingly, the primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: a natural language processing (NLP) engine to extract a set of hyponym- hypernym term pairs from a corpus, the corpus including two or more subject matter domains, and the extracted set of hyponym-hypernym term pairs including one or more cross-domains hyponym-hypernym term pairs; a graph manager to construct a cross-domain directed graph based on the extracted set of hyponym-hypernym term pairs, the directed graph including vertices representing terms in the pairs and edges, wherein the edges include intra-domain edges and inter-domain edges; a machine learning (ML) manager to train a ML model to build a taxonomy structure for a target domain as a directed acyclic graph (DAG), the training comprising: receipt of a list of terms from the target domain; iteratively updating a representation of a node in the cross-domain directed graph using a graph neural network (GNN) to aggregate representations of one or more neighbors of the node into clusters; application of semantic clustering aggregation to the clusters, the aggregation including cluster based pooling and unpooling to generate node representations possessing latent cluster  information; and a taxonomy manager to produce the preliminary taxonomy, the taxonomy manager to accumulate and encode cluster relationships, and predict connections between terms; and the taxonomy manager to enrich the preliminary taxonomy, including selectively filter hyponym-hypernym term pairs from the preliminary taxonomy and generate a system predicted taxonomy for the target domain from the selective filtering as output. These limitations in combination with the other elements recited are not found in the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 14, 2022